Exhibit 10.17



2012 RESTRICTED UNIT AWARD
AGREEMENT
In connection with the separation (the “Separation”) of the local natural gas
distribution of ONEOK, Inc. (“ONEOK”) into a separate, publicly traded entity
known as ONE Gas, Inc. (the “Company”), the Board of Directors of ONEOK and the
Board of Directors of the Company approved the cancellation of certain
share-based awards by ONEOK and the issuance of corresponding share-based awards
by the Company. The replacement awards are intended to preserve the value of the
ONEOK awards immediately prior to the Separation. This Restricted Stock Unit
Award Agreement (the “Agreement”) is entered into as of the [____] day of
February, 2014, by and between the Company and «Officer_Name» (the “Grantee”),
an employee of the Company or a Subsidiary thereof, pursuant to the terms of the
ONE Gas, Inc. Equity Compensation Plan (the “Plan”).
1.    Restricted Unit Award. This Agreement and the Notice of Restricted Unit
Award and Agreement dated February [__], 2014, a copy of which is attached
hereto and incorporated herein by reference, establish the terms and conditions
for the Company’s grant of an Award of «No_of_Restricted_Units» Restricted Units
(the “Award”) to the Grantee pursuant to the Plan. This Award replaces all
Restricted Units that ONEOK previously awarded to Grantee on February 15, 2012.
This Agreement, when executed by the Grantee, constitutes an agreement between
the Company and the Grantee. Capitalized terms not defined in this Agreement
shall have the meaning ascribed to them in the Plan.
2.    Restricted Period; Vesting. The Restricted Units granted pursuant to the
Award will vest in accordance with the following terms and conditions:
(a)    Grantee’s rights with respect to the Restricted Units shall be restricted
during the period beginning February 1, 2014 (the “Grant Date”), and ending on
February 15, 2015 (the “Restricted Period”).
(b)    Except as otherwise provided in this Agreement or under the Plan, the
Grantee shall vest in the Restricted Units granted by this Award at the end of
the Restricted Period if the Grantee’s employment by the Company does not
terminate during the Restricted Period. Upon vesting, the Grantee shall become
entitled to one (1) share of the Company’s common stock (“Common Stock”) for
each such Restricted Unit. No fractional shares shall be issued, and any amount
attributable to a fractional share shall instead be paid to the Grantee in cash.
(c)    If the Grantee’s employment with the Company terminates prior to the end
of the Restricted Period by reason of (i) voluntary termination or (ii)
involuntary Termination for Cause, the Grantee shall forfeit all right, title
and interest in the Restricted Units and any Common Stock otherwise payable
pursuant to this Agreement. For purposes of this Agreement, employment with any
Subsidiary of the Company shall be treated as employment with the Company.
Likewise, a termination of employment shall not be deemed to occur by reason of
a transfer of employment between the Company and any Subsidiary.



--------------------------------------------------------------------------------



(d)    In the event of termination of the Grantee’s employment with the Company
during the Restricted Period by reason of (i) involuntary termination other than
a Termination for Cause, (ii) Retirement, (iii) Total Disability or (iv) the
death, then the Grantee shall be partially vested in, and the Grantee (including
his or her legatees, designated Beneficiary, personal representative or heirs,
as applicable) shall be entitled to receive, the percentage of the Restricted
Units which is determined by dividing the number of full months which have
elapsed under the Restricted Period at the time of such event by the number of
full months in the Restricted Period. Restricted Units will vest immediately
upon a Change in Control, as defined in the Plan.
(e)    For purposes of this Agreement, the term “voluntary termination” shall
mean that the Grantee had an opportunity to continue employment with the
Company, but did not do so. An “involuntary termination” shall mean that the
Company has ended the Grantee’s employment without the Grantee having an
opportunity to continue employment with the Company. A “Termination for Cause”
of the Grantee’s employment shall mean that the Company has ended such
employment by reason of (i) the Grantee’s conviction in a court of law of a
felony, or any crime or offense involving misuse or misappropriation of money or
property, (ii) the Grantee’s violation of any covenant, agreement or obligation
not to disclose confidential information regarding the business of the Company,
(iii) any violation by the Grantee of any covenant not to compete with the
Company, (iv) any act of dishonesty by the Grantee which adversely effects the
business of the Company, (v) any willful or intentional act of the Grantee which
adversely affects the business of, or reflects unfavorably on the reputation of
the Company, (vi) the Grantee’s use of alcohol or drugs which interferes with
the Grantee’s duties as an employee of the Company, or (vii) the Grantee’s
failure or refusal to perform the specific directives of the Company’s Board of
Directors or officers. “Retirement” shall mean a voluntary termination of
employment with the Company if the Grantee has both completed five (5) years of
service with the Company and attained age fifty (50). “Total Disability” shall
mean that the Grantee is permanently and totally disabled and unable to engage
in any substantial gainful activity by reason of a medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months and has established such disability to the extent and in the
manner and form as may be required by the Committee.
3.    Reserved.
4.    Non-Transferability of Restricted Units.


(a) Except as provided below, the Restricted Units may not be sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by Grantee or any
other person until the expiration of the Restricted Period. Any such attempt
shall be wholly ineffective and will result in immediate forfeiture of all such
amounts.
(b) Notwithstanding the foregoing, the Grantee may transfer any part or all
rights in the Restricted Units to members of the Grantee’s immediate family, to
one or more trusts for the benefit of such immediate family members or to
partnerships in which such immediate family members are the only partners, in
each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Restricted Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the

-2-

--------------------------------------------------------------------------------



Grantee must provide prior written notice thereof to the Committee, unless
otherwise authorized and approved by the Committee, in its sole discretion; and
the Grantee shall furnish to the Committee such information as it may request
with respect to the transferee and the terms and conditions of any such
transfer. For purposes of this Agreement, “immediate family” shall mean the
Grantee’s spouse, children and grandchildren.
(c)    The Grantee also may designate a Beneficiary to receive any rights of the
Grantee which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee. In the absence of such
designation of a beneficiary, any such rights shall be deemed to be transferred
to the estate of the Grantee.
5.    Distribution of Common Stock.
(a)    The Common Stock or cash the Grantee becomes entitled to receive upon
vesting of any Restricted Units shall be distributed to the Grantee as soon as
practicable after the vesting date for such Restricted Units, as determined by
the Committee in its discretion, but in no event later than March 15 of the
first year beginning after the vesting date.
(b)    The distribution of Common Stock and cash upon the Grantee's Retirement
prior to the end of the Restricted Period shall be distributed to the Grantee in
a single payment, at the Specified Time of the Grantee's Retirement or as soon
as practicable thereafter as determined by the Committee, but in no event later
than the 15th day of the third calendar month after the date of such Retirement.
The Specified Time of payment of any other compensation that is deferred under
this Agreement shall be the last day of the Restricted Period, or as soon as
practicable thereafter as determined by the Committee, but in no event later
than the 15th day of the third calendar month after the date of end of the
Restricted Period. The Grantee shall not be permitted, directly or indirectly,
to designate the form of payment or the taxable year in which any payment is to
be made.
(c)    To the extent required to satisfy Code Section 409A, the Specified Time
of payment and form of payment specified in paragraph 5(b), above shall be
considered as the irrevocable deferral election of the Company and the Grantee
of the time and form of payment. No other election to defer compensation, or
subsequent election or acceleration of the time and form of payment of
compensation is intended or shall be allowed.
(d)    To the extent that an Award is or becomes subject to Code Section 409A
and Grantee is a Specified Employee who becomes entitled to distribution on
account of a Separation from Service (within the meaning of Code Section 409A),
no payment shall be made before the date which is six (6) months after the date
of the Grantee's Separation from Service, or, if earlier, the date of death of
the Grantee.
(e)    No acceleration of the time or schedule of any distribution or payment
under the plan under which compensation is deferred shall be permitted or
allowed, except to the extent provided in Treasury Regulations issued under Code
section 409A.
(f)    For purposes of this Agreement, the term “Specified Employee” shall mean
a key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company; and the term “Specified Time” shall mean a
specified date at which

-3-

--------------------------------------------------------------------------------



compensation deferred by or for the Grantee pursuant to this Agreement is
required to be paid and which is specified at the time of the election of
deferral of such compensation.
6.    Administration of Award. The Award shall be subject to such other rules as
the Committee, in its sole discretion, may determine to be appropriate with
respect to administration thereof. This Agreement shall be subject to
discretionary interpretation and construction by the Committee. Day-to-day
authority and responsibility for administration of the Plan, the Award and this
Agreement have been delegated to the Company’s Benefit Plan Administration
Committee and its authorized representatives, and all actions taken thereby
shall be entitled to the same deference as if taken by the Committee itself. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee in connection with such restrictions
and in furtherance hereof.
7.    Tax Liability and Withholding. The Grantee agrees to pay to the Company
any applicable federal, state or local income, employment, social security,
Medicare or other withholding tax obligation arising in connection with the
Award to the Grantee, which the Company shall determine; and the Company shall
have the right, without the Grantee’s prior approval or direction, to satisfy
such withholding tax by withholding all or any part of the Common Stock that
would otherwise be distributed to the Grantee (not to exceed the minimum amount
of taxes required to be withheld from supplemental wage payments), with any
shares of Common Stock so withheld to be valued at the Fair Market Value on the
date of such withholding. The Grantee, with the consent of the Company, may
satisfy such withholding tax by transferring cash or Common Stock to the
Company, with any shares of Common Stock so transferred to be valued at the Fair
Market Value on the date of such transfer. Notwithstanding the foregoing, the
ultimate liability for Grantee’s share of all tax withholding is the Grantee’s
responsibility, and the Company makes no tax-related representations in
connection with the grant or vesting of Restricted Units or the distribution of
Common Stock or cash to Grantee.
8.    Adjustment Provisions. If, prior to the expiration of the Restricted
Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Restricted Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan.
9.    Required Grantee Repayment/Reduction Provision. Notwithstanding anything
in the Plan or this Agreement to the contrary, all or a portion of the Award
made to the Grantee under this Agreement is subject to being called for
repayment to the Company or reduced in any situation where the Board of
Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, or arrangement) the amount that would otherwise be awarded or
payable to the Grantee under the Award, the Plan or any other compensatory plan,
program, or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the

-4-

--------------------------------------------------------------------------------



foregoing. The determination regarding the Grantee’s conduct, and repayment or
reduction under this provision shall be within the sole discretion of the
Committee and shall be final and binding on the Grantee and the Company. The
Grantee, in consideration of the grant of the Award, and by the Grantee's
execution of this Agreement, acknowledges the Grantee's understanding of the
agreement to this provision, and hereby agrees to make and allow an immediate
and complete repayment or reduction in accordance with this provision in the
event of a call for repayment or other action by the Company or Committee to
effect its terms with respect to the Grantee, the Award and/or any other
compensation described in this Agreement.
10.    Stock Reserved. The Company shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
terms stated in this Agreement. It is intended by the Company that the Plan and
shares of Common Stock covered by the Award are to be registered under the
Securities Act of 1933, as amended, prior to the grant date; provided, that in
the event such registration is for any reason not effective for such shares, the
Grantee agrees that all shares acquired pursuant to the grant will be acquired
for investment and will not be available for sale or tender to any third party.
11.    No Rights as Shareholder. Except as otherwise provided in this Agreement,
the Grantee shall have no rights as a shareholder of the Company in respect of
the Restricted Units or Common Stock for which the Award is granted. The Grantee
shall not be considered a record owner of shares of Common Stock with respect to
the Restricted Units until the Common Stock is actually distributed to Grantee.
12.    Continued Employment; Employment at Will. In consideration of the
Company’s granting the Award as incentive compensation to Grantee pursuant to
this Agreement, the Grantee agrees to all of the terms of this Agreement and to
continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company.
13.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption therefrom and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and shall not be liable for
all or any taxes, penalties, interest or other expenses that may be incurred by
the Grantee on account of non-compliance with Section 409A of the Code.
14.    Entire Agreement; Severability; Conflicts. This Agreement contains the
entire terms of the Award, and may not be changed other than by a written
instrument executed by both parties or an amendment of the Plan. This Agreement
supersedes any prior agreements or understandings, and there are no other
agreements or understandings relating to its subject matter. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall

-5-

--------------------------------------------------------------------------------



not affect any other provision of the Plan or this Agreement, and each provision
of the Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. Should there be any inconsistency between the provisions of
this Agreement and the terms of the Award as stated in the resolutions and
records of the Board of Directors or the Plan, the provisions of such
resolutions and records of the Board of Directors and the Plan shall control.
15.    Successors and Assigns. The Award evidenced by this Agreement shall inure
to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Restricted Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated.


 
 
 
Date
 
«Officer_Name»
 
 
Grantee




-6-